Title: From George Washington to William Livingston, 29 April 1777
From: Washington, George
To: Livingston, William

 

Sir
Head Quarters Morris Town 29th April 1777

I do myself the honor of transmitting the inclosed Resolve of Congress passed the 25th inst.
I shall be obliged if you will, agreeable to the requisition therein made, order out One Thousand of the Militia of your State to continue in Service Four Weeks from the time they join the Army. I mention four Weeks because I think by your late Militia Law, you cannot insist upon their Service for a longer term at one time—But if it can be prolonged, I could wish it might be for six or eight Weeks. The place at which I at present intend to post them, is from pompton extending towards Hackensack, they will then protect the well affected, awe the disaffected, and serve to check the Tory Regiments under Brown, Van Buskirk &ca who are kept at Bergen and intice many persons to join them from the adjacent Country and from Sussex.
General Heard is at present at Pompton he has about three hundred Men under his Command, whose Tour of duty I fancy has almost expired, therefore those Regiments or Companies that can be soonest put in Motion should be ordered to march with all Expedition to Pompton and put themselves under Genl Heards Command, or whatever Brigadier of the State may be then in Service.
That there may be no disproportion between the Number of Officers and Men I enclose you the Regulation of Congress of the 21st March for that purpose, Copy of which you will please to transmit to the Colonels or commanding Officers of Battalions, letting them know at the same time that if there should be more Officers in the feild than specifyed in the inclosed, no pay will be allowed to them.
As you think Colo. Duykink a prisoner in the Military Line, I must keep him confined, for he is too dangerous to be set at liberty at this time. I have the honor to be &c.

P.S. There will probably be occasion to keep up some Militia in Monmouth County and I should therefore be glad to be understood that the Body of 1000 is to be seperate and distinct from them.


G.W.
